       Case 1:18-cv-01781-PGG-BCM Document 284
                                           272 Filed 04/30/21
                                                     04/06/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MUTINTA MICHELO, et al.,

                         Plaintiffs,

         -vs-
                                                        Civil No. 1:18-cv-01781
NATIONAL COLLEGIATE STUDENT LOAN                        Civil No. 1:18-cv-07692
TRUST 2007-2, et al.,

                         Defendants.




REPLY MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR A PROTECTIVE
       ORDER AND OPPOSITION TO MOTION FOR SANCTIONS AND
                       DISQUALIFICATION




                                                BARCLAY DAMON LLP
                                                Attorneys for Non-Party Witness
                                                Affiant X
                                                Office and Post Office Address
                                                2000 Five Star Bank Plaza
                                                100 Chestnut Street
                                                Rochester, New York 14604
                                                Telephone: (585) 295-4426
                                                Email: psanders@barclaydamon.com
                                                Tel: (585) 295-4424

Paul A. Sanders
of counsel



22441310.1
       Case 1:18-cv-01781-PGG-BCM Document 284
                                           272 Filed 04/30/21
                                                     04/06/21 Page 2 of 4




                                   PRELIMINARY STATEMENT

          This Memorandum of Law is submitted in further support of the motion of non-party

Affiant      X   for   a   Protective   Order    and       in   opposition   to   Plaintiffs’   request   for

sanctions/disqualification. Plaintiffs have agreed to the relief sought and are willing to forgo the

oral deposition of Affiant X, so it appears this motion is uncontested. Despite Plaintiffs’ agreement,

however, they assert a myriad of problematic, and now moot, arguments and requests for

sanctions/disqualification. Given that there is agreement on the relief sought, for the sake of

judicial economy, these arguments should be disregarded.

          As explained below, the relief sought by Affiant X and agreed to by Plaintiffs – a deposition

upon written questions in lieu of oral questions – is eminently reasonable.

          In sum, Plaintiffs have agreed to the relief sought by Affiant X, which should adequately

safeguard Affiant X’s health and wellbeing. Plaintiffs’ numerous tangential claims, requests and

other assertions are moot and, respectfully, need not be addressed by the Court.

                                              ARGUMENT

                       A DEPOSITION UPON WRITTEN QUESTIONS IS
                                     REASONABLE

          Setting aside the fact that Plaintiffs agree to the relief sought (such that there is no point to

their arguments and sanctions requests), a deposition upon written questions, in lieu of an oral

deposition, is appropriate and warranted in this case. This is particularly true now that it has been

established by the moving papers that Affiant X had a stroke, is cognitively impaired, is no longer

able to work (and does not expect to work again), and will be exposed to undue duress by an oral

deposition.

          It is well settled that Federal Rule of Civil Procedure 26(c) “provides that ‘for good cause

shown’ a court may make ‘any order which justice requires to protect a party or person from


                                                       2
22441310.1
       Case 1:18-cv-01781-PGG-BCM Document 284
                                           272 Filed 04/30/21
                                                     04/06/21 Page 3 of 4




annoyance, embarrassment, oppression, or undue burden or expense,’ including that the discovery

not be had or that it be had only by a method other than that selected by the party seeking

discovery.” In re Subpoena Issued to Dennis Friedman, 350 F.3d 65, 69 (2d Cir. 2003) (quoting

Fed. R. Civ. P. 26(c)(1), (3)). In particular, Fed. R. Civ. P. 31(a)(1) “permit[s] a party to depose

any person by written questions.” See Berman v. Durkin, 2014 U.S. Dist. LEXIS 57613, *14

(N.D.N.Y. Apr. 24, 2014). Further, per Fed. R. Civ. P. 45(c), a court may “quash or modify [a]

subpoena if it . . . subjects a person to undue burden.” Fed. R. Civ. P. 45(c)(3)(A)(iv).

         Where, as here, a non-party witness “suffers from a serious health condition” and

appearance at a deposition poses “substantial risks” to that witness’s health, a court may quash a

subpoena for oral testimony in favor of a deposition upon written questions. Sperano v. Invacare

Corp., 2006 U.S. Dist. LEXIS 104786, *8-9 (W.D.N.Y. Apr. 13, 2006) (finding no justification

for discrediting the non-party witness’s treating physician, who opined that oral testimony could

cause “irreversible physical and emotional harm from seizures”); see In re McCorhill Pub., Inc.,

91 B.R. 223, 225 (Bkrty. S.D.N.Y. 1988) (granting protective order as oral testimony would

impose health risk on witness) (citing Walsh v. Pullman Co., 10 F.R.D. 77, 79 (S.D.N.Y. 1948)

(granting protective order given deponent’s illness)).

         “Such a compromise . . . strikes the appropriate balance between the legitimate concerns

for [the witness’s] health and the parties’ rights to depose a potentially relevant witness.” Sperano,

2006 U.S. Dist. LEXIS 104786 at *9 (“In weighing the serious concerns for [the witness’s]

susceptibility to anxiety and stress, and her disputed importance to the claims in this case, this

Court finds that it is not improper for counsel to prepare [the witness] for the deposition by

reviewing the questions with her in advance of the deposition.”).




                                                  3
22441310.1
       Case 1:18-cv-01781-PGG-BCM Document 284
                                           272 Filed 04/30/21
                                                     04/06/21 Page 4 of 4




                                         CONCLUSION

         Based on the foregoing, and Plaintiffs’ acknowledgement, Affiant X respectfully requests

that this Honorable Court enter a protective order preventing Plaintiffs from taking the deposition

of Affiant X, or alternatively, permitting Plaintiffs to serve written questions upon Affiant X.

Affiant X will accept written questions at any time deemed appropriate by the Court or Plaintiffs

but requests that responses be subject to a deadline that reflects Affiant X’s health issues and

cognitive difficulties, affording Affiant X no less than thirty (30) days to respond.




                                                  4
22441310.1
